On Hearing after Response to Certified Question.
In this case this court certified to the Supreme Court the question whether we erred in affirming the judgment of the trial court overruling the plea of privilege of the Dallas bank. The Commission of Appeals having answered the question in the negative (277 S.W. 621), it is therefore ordered that the judgment overruling the plea of privilege of the Dallas bank be affirmed, and, as heretofore ordered in the original opinion, the judgment of the trial court is reversed, and the cause is remanded for trial on the merits. *Page 1091